Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 1 of 22 PageID #: 12192




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE


 BRITISH TELECOMMUNICATIONS PLC,                   §
                                                   §
        Plaintiff,                                 §
                                                   §
        v.                                         §
                                                   §
                                                           Civil Action No. 18-366-WCB
 IAC/INTERACTIVECORP, MATCH                        §
 GROUP, INC., MATCH GROUP, LLC, and                §
 VIMEO, INC.,                                      §
                                                   §
        Defendants.


                           MEMORANDUM OPINION AND ORDER

        Before the court is a motion by the defendants (collectively, “IAC”) for a stay of this action

 pending reexamination of claim 10 of U.S. Patent No. 7,243,105 (“the ’105 patent”) by the Patent

 and Trademark Office (“PTO”). The motion is GRANTED.

                                        BACKGROUND

        The ’105 patent is owned by plaintiff British Telecommunications PLC (“BT”). On March

 8, 2018, BT filed this action against IAC alleging infringement of six of BT’s patents by IAC and

 its corporate affiliates. I granted IAC’s motion to dismiss Counts I, II, III, and VI of the complaint,

 which were based on four of the six asserted patents, on grounds of patent ineligibility under 35

 U.S.C. § 101. British Telecomms. PLC v. IAC/InterActiveCorp, 381 F. Supp. 3d 293 (D. Del.

 2019). BT took an appeal from the dismissal order with respect to one of those four patents, but

 the dismissal order was affirmed on appeal. British Telecomms. PLC v. IAC/InterActiveCorp, 813

 F. App’x 584 (Fed. Cir. 2020). I severed Count V of the complaint, which was based on the fifth

 patent, U.S. Patent No. 7,974,200, and I stayed that severed action pending inter partes review of

 various claims of that patent by the PTO. Dkt. No. 96. The present case, which is based on Count



                                                   1
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 2 of 22 PageID #: 12193




 IV of the complaint, has been narrowed so that it now involves an infringement allegation of only

 a single claim from the sixth patent—claim 10 of the ’105 patent. This case is currently scheduled

 for a week-long jury trial beginning on November 30, 2020.

         Claim 10 of the ’105 patent recites as follows:

                 A method of updating a user profile, the user profile being suitable for use
         in providing customized services to a respective user, the method comprising:
                 (i) storing a first set of rules;
                 (ii) generating a set of personalized rule weightings according to a second
         set of rules and with reference to a set of user preference data;
                 (iii) receiving event statistics relating to a user’s activity; and
                 (iv) applying an inference engine to infer and output at least one update to
         a profile for the user according to said first set of rules weighted according to said
         generated set of personalized rule weightings, using said received event statistics.

         In June 2020, BT dropped its allegations of infringement as to apparatus claims 1, 6, and 7

 of the ’105 patent, leaving only method claim 10 of the ’105 patent in dispute. On June 26, 2020,

 IAC filed a request with the PTO seeking ex parte reexamination of that claim. On August 18,

 2020, the PTO granted that request, finding that the references cited by IAC had raised several

 substantial new questions of patentability as to method claim 10 of the ’105 patent.

         The examiner made a number of findings in support of the order granting reexamination.

 First, the examiner found that there is a substantial likelihood that a reasonable examiner would

 consider the teachings of U.S. Patent No. 6,757,691 (“Welsh”) to be important in deciding whether

 claim 10 of the ’105 patent is patentable. Dkt. No. 243-1, at 12. In particular, the examiner found

 that Welsh teaches the following limitations of claim 10: (1) storing a first set of rules; (2) a second

 set of rules; (3) personalized rule weighting; and (4) “one update to a profile for the user according

 to said first set of rules weighted according to said generated set of personalized rule weightings.”

 Id. at 11–12. The examiner stated that “it appears from the record” that those limitations were the

 “key feature[s] missing from the prior art at the time of allowance of claim 10 of the ’105 patent.”




                                                    2
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 3 of 22 PageID #: 12194




 Id. at 9. The examiner further found that Welsh presents “a new, non-cumulative technological

 teaching that was not previously considered, and discussed on the record during the prosecution

 of the application[] that resulted in the ’105 patent.” Id. at 12.

        Second, the examiner found that there is a substantial likelihood that a reasonable examiner

 would consider the teachings of U.K. Patent Application No. GB 2,354,089 (“Zhou”) to be

 important in deciding whether claim 10 of the ’105 patent is patentable. Dkt. No. 243-1, at 13. In

 particular, the examiner found that Zhou teaches the following limitations of claim 10: (1) storing

 a first set of rules; (2) a second set of rules; (3) personalized rule weighting; and (4) “one update

 to a profile for the user according to said first set of rules weighted according to said generated set

 of personalized rule weightings.” Id. As with Welsh, the examiner found that Zhou presents “a

 new, non-cumulative technological teaching that was not previously considered and discussed on

 the record during the prosecution of the application” for the ’105 patent. Id.

        Third, the examiner found that there is a substantial likelihood that a reasonable examiner

 would consider the teachings of the Applicant Admitted Prior Art (“AAPA”), together with Welsh

 and Zhou, to be important in deciding whether claim 10 of the ’105 patent is patentable. Id. at 14.

 The examiner stated that “each of Welsh or Zhou discloses the key limitations that raises [a

 substantial new question of patentability] and therefore, the AAPA in view of Welsh or Zhou

 teaches and/or renders obvious every claim limitation of claim 10.” Id. In sum, the examiner

 found substantial new questions of patentability concerning claim 10 of the ’105 patent based on

 four sets of references: Welsh, Zhou, and the Admitted Prior Art in combination with either Welsh

 or Zhou. Id. at 12–14.

        The order granting reexamination provided that the patent owner may submit a responsive

 statement by October 18, 2020, and the challenger may submit a reply two months after the patent




                                                    3
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 4 of 22 PageID #: 12195




 owner serves its response. Id. at 4. The order noted that extensions of time would not be permitted

 in the reexamination proceeding and that the proceeding would be conducted “with special

 dispatch,” as required by statute, 35 U.S.C. § 305. Dkt. No. 243-1, at 16. Thus, the parties’

 submissions to the examiner in the reexamination proceeding will be completed by December 18,

 2020, at the latest. See id. at 4, 16.

           Following the issuance of the order granting reexamination, IAC filed this motion seeking

 a stay of proceedings in this court pending resolution of the reexamination proceedings. Dkt. No.

 245. BT responded, opposing a stay, Dkt. No. 249, and IAC filed a reply, Dkt. No. 252.

                                             DISCUSSION

           The question whether district court proceedings should be stayed when post-grant

 proceedings are instituted on some or all of the patent claims at issue in the district court litigation

 has arisen frequently, particularly in the years since the enactment of the Leahy-Smith America

 Invents Act (“AIA”) in 2011. The principles governing that question have been developed by

 courts in numerous cases involving different types of post-grant proceedings, including

 reexamination, inter partes review, post-grant review, and covered business methods (“CBM”)

 review.

           It is well settled that the power to stay proceedings “is incidental to the power inherent in

 every court to control the disposition of the causes on its docket with economy of time and effort

 for itself, for counsel, and for litigants.” Landis v. N. Am. Co., 299 U.S. 248, 254 (1936); see also

 Clinton v. Jones, 520 U.S. 681, 706 (1997). This inherent authority includes the discretion to stay

 judicial proceedings pending post-grant proceedings that will consider the validity of an issued

 patent. See Ethicon, Inc. v. Quigg, 849 F.2d 1422, 1426–27 (Fed. Cir. 1988) (request for a stay

 pending reexamination).




                                                    4
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 5 of 22 PageID #: 12196




        District courts typically consider three factors when determining whether to grant a stay

 pending PTO proceedings with respect to a patent in suit: “(1) whether granting the stay will

 simplify the issues for trial; (2) the status of the litigation, particularly whether discovery is

 complete and a trial date has been set; and (3) whether a stay would cause the non-movant to suffer

 undue prejudice from any delay, or allow the movant to gain a clear tactical advantage.” Princeton

 Digit. Image Corp. v. Konami Dig. Entm’t Inc., Nos. CV 12-1461 et al., 2014 WL 3819458, at *2

 (D. Del. Jan. 15, 2014) (citing cases). A stay is particularly justified when “the outcome of a PTO

 proceeding is likely to assist the court in determining patent validity or eliminate the need to try

 infringement issues.” NFC Tech. LLC v. HTC Am., Inc., No. 2:13-cv-1058, 2015 WL 1069111, at

 *1 (E.D. Tex. Mar. 11, 2015) (citing cases).

        The related context of CBM review provides guidance as to the principles that apply to

 stay applications in other post-grant proceedings. In the uncodified portion of the AIA directed to

 CBM review, Congress set forth four factors governing whether a stay should be granted pending

 CBM review by the Patent Trial and Appeal Board (“PTAB”). Those four factors are:

        (A) whether a stay, or the denial thereof, will simplify the issues in question and
        streamline the trial;
        (B) whether discovery is complete and whether a trial date has been set;
        (C) whether a stay, or the denial thereof, would unduly prejudice the nonmoving
        party or present a clear tactical advantage for the moving party; and
        (D) whether a stay, or the denial thereof, will reduce the burden of litigation on the
        parties and on the court.

 Pub. L. No. 112-29, § 18(b)(1), 125 Stat. 284, 331 (2011). Those statutory factors largely track

 the three factors traditionally used by courts in determining whether to grant stays pending post-

 grant proceedings, with a fourth factor added. See Market-Alerts Pty. Ltd. v. Bloomberg Fin. L.P.,

 922 F. Supp. 2d 486, 489 (D. Del. 2013) (“This [CBM] statutory test closely resembles the stay

 analysis courts have applied in assessing a motion to stay pending inter partes or ex parte




                                                  5
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 6 of 22 PageID #: 12197




 reexamination . . . .”). The fourth factor, which requires an inquiry into whether a stay will reduce

 the burden of litigation on the parties and the court, was intended to ensure that courts apply their

 discretion to grant stays liberally so as to minimize the duplicative litigation of patent validity

 issues in parallel forums. 1 See IOENGINE, LLC v. PayPal Holdings, Inc., No. 18-452, 2019 WL

 3943058, at *3 (D. Del. Aug. 21, 2019).

        While Congress’s four-factor test for granting stays in the CBM context does not expressly

 extend to other types of post-grant proceedings, such as ex parte reexaminations, the policy

 considerations are similar in both contexts. The Federal Circuit and various district courts have

 held that courts may weigh the fourth factor set forth in the CBM statute when considering staying

 cases that are co-pending with other types of post-grant proceedings. See, e.g., Murata Mach. USA

 v. Daifuku Co., 830 F.3d 1357, 1362 (Fed. Cir. 2016); British Telecomms. PLC v.

 IAC/InterActiveCorp, No. 18-366, 2019 WL 4740156, at *3 (D. Del. Sept. 27, 2019); Neuro

 Cardiac Techs., LLC v. LivaNova, Inc., No. H-18-1517, 2018 WL 4901035, at *2 (S.D. Tex. Oct.

 9, 2018); Ultratec, Inc. v. Sorenson Commc’ns, Inc., No. 13-cv-346, 2013 WL 6044407, at *2

 (W.D. Wis. Nov. 14, 2013). I will therefore address the “burden of litigation” factor as a

 component of the factor directed to “simplifying the issues.”

        The legislative history of the AIA makes it apparent that Congress intended for district

 courts to be liberal in granting stays pending CBM review. As Senator Schumer observed

 regarding the CBM review provision, Congress intended to place “a very heavy thumb on the scale



        1
          The four-factor test was added to the AIA through an amendment offered by Senator
 Charles Schumer. The provision was added in order to encourage district courts to issue stays
 when district court litigation and post-grant proceedings were co-pending. Senator Schumer
 commented: “Too many district courts have been content to allow litigation to grind on while a
 reexamination is being conducted, forcing the parties to fight in two fora at the same time. This is
 unacceptable, and would be contrary to the fundamental purpose of the Schumer-Kyl amendment
 to provide a cost-efficient alternative to litigation.” 157 Cong. Rec. S1364 (daily ed. Mar. 8, 2011).


                                                   6
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 7 of 22 PageID #: 12198




 in favor of a stay being granted” once the PTAB instituted CBM review proceedings. 157 Cong.

 Rec. S1363 (daily ed. Mar. 8, 2011) (statement of Sen. Chuck Schumer).

        Congress’s desire to enhance the role of the PTO and limit the burden of litigation on courts

 and parties was not limited to CBM review proceedings. The AIA’s legislative history indicates

 that Congress viewed both CBM review and inter partes review as serving the policy of

 adjudicating patent validity in an efficient manner. See H. Rep. No. 112-98, Part I, at 48 (2011)

 (statutory post-grant proceedings were designed to be “quick and cost effective alternatives to

 litigation”); 157 Cong. Rec. S952 (daily ed. Feb. 28, 2011) (inter partes review was intended to

 provide a “faster, less costly alternative[] to civil litigation to challenge patents”) (statement of

 Sen. Chuck Grassley); id. at S5319 (daily ed. Sept. 6, 2011) (post-grant proceedings, including

 inter partes review, were meant to be “an inexpensive substitute for district court litigation” that

 “allows key issues to be addressed by experts in the field”) (statement of Sen. Jon Kyl).

        In light of the similar policies underlying the CBM and inter partes review proceedings, it

 is not surprising that courts have applied generally similar analysis to requests for stays in both

 settings. Moreover, given the close parallels between inter partes review and other forms of post-

 grant proceedings, courts have applied similar stay analysis in the context of reexaminations, such

 as the ex parte reexamination at issue in this case. See Goldfinch Design Studio LLC v. Collector’s

 Universe, Inc., No. 20-2542, 2020 WL 5017351, at *1 (D.N.J. Aug. 25, 2020); BodyMedia, Inc. v.

 Basis Sci., Inc., No. 12-cv-133, 2013 WL 2462105, at *1 (D. Del. June 6, 2013); Ever Win Int’l

 Corp. v. Radioshack Corp., 902 F. Supp. 2d 503, 505 (D. Del. 2012); Round Rock Rsch. LLC v.

 Dole Food Co., Nos. 11-1239 et al., 2012 WL 1185022, at *1 (D. Del. Apr. 6, 2012). In particular,

 the benefits of reexamination are the same as those served by CBM review: giving the PTO an

 opportunity to reconsider patents that have become the focus of litigation, relieving the courts of




                                                  7
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 8 of 22 PageID #: 12199




 the need to decide some patent validity issues, and saving the courts from adjudicating

 infringement claims based on patents of questionable validity.

        That point is made clear by the legislative history of the 1980 statute authorizing the PTO

 to conduct administrative reexaminations of issued patents. Early versions of the 1980 statute

 contained a section providing for a stay of court proceedings during reexamination. The stay

 provision was omitted from the final version of the statute on the ground that it was unnecessary.

 See Gould v. Control Laser Corp., 705 F.2d 1340, 1342 (Fed. Cir. 1983). The House Report on

 the bill that became the 1980 statute, H.R. Rep No. 96-1307, part 1 (1980), explained that a stay

 provision was unnecessary because “such power [to stay] already resides with the Court to prevent

 costly pretrial maneuvering which attempts to circumvent the reexamination procedure.” Id. at 4.

 Moreover, the House Report anticipated that reexaminations would “provide a useful and

 necessary alternative for challengers and for patent owners to test the validity of United States

 patents in an efficient and relatively inexpensive manner,” and that reexaminations would permit

 the validity of patents to be tested in the PTO “where the most expert opinions exist and at much

 reduced costs.” Id.

        Because of the benefits conferred by PTO post-grant proceedings, courts have concluded

 that the “liberal policy” in favor of staying cases pending CBM review also applies to staying cases

 pending other post-grant proceedings. See British Telecomms., 2019 WL 4740156, at *3 (citing

 cases). In addition to the numerous decisions cited in British Telecomms., 2019 WL 4740156, at

 *3, courts in many other cases have noted, and acted on, the liberal policy in favor of issuing stays

 pending post-grant proceedings. See, e.g., Goldfinch, 2020 WL 5017351, at *1; Jiaxing Super

 Lighting Elec. Appliance Co. v. MaxLite, Inc., No. cv-19-4047, 2020 WL 5079051, at *2 (C.D.

 Cal. June 17, 2020); Rembrandt Wireless Techs., LP v. Qualcomm Inc., No. 8:19-cv-705, 2020




                                                  8
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 9 of 22 PageID #: 12200




 WL 5044195, at *2 (C.D. Cal. Apr. 9, 2020); No Spill, Inc. v. Scepter Canada, Inc., No. 18-2681,

 2020 WL 1528542, at *2 (D. Kan. Mar. 31, 2020); Larada Scis., Inc. v. Flosonix Ventures, LLC,

 No. 3:18-cv-320, 2020 WL 1481571, at *2 (W.D.N.C. Mar. 23, 2020); Horizon Glob. Ams. Inc. v.

 Curt Mfg., LLC, No. 2:17-cv-11870, 2019 WL 8750416, at *3 (E.D. Mich. Dec. 14, 2019); DMF,

 Inc. v. AMP Plus, Inc., No. 2:18-cv-7090, 2019 WL 9077477, at *6 (C.D. Cal. Dec. 13, 2019);

 Lodge Mfg. Co. v. Gibson Overseas, Inc., No. CV 18-8085, 2019 WL 9443180, at *2 (C.D. Cal.

 Sept. 24, 2019); Zomm, LLC v. Apple Inc., 391 F. Supp. 3d 946, 956 (N.D. Cal. 2019).

        Although the three-factor test set forth above informs the decision whether to issue a stay

 pending post-grant proceedings, that test merely provides general guidance; it is not a rigid

 template for decision. Rather, district courts retain the “discretionary prerogative to balance

 considerations beyond those captured by the three-factor stay test.” Murata Mach. USA, 830 F.3d

 at 1362. “[U]ltimately the Court must decide stay requests on a case-by-case basis,” and whether

 a stay should be granted turns in each case on the totality of the circumstances. IOENGINE, 2019

 WL 3943058, at *3 (quoting Norman IP Holdings, LLC v. TP-Link Techs. Co., No. 6:13-cv-384,

 2014 WL 5035718, at *2 (E.D. Tex. Oct. 8, 2014), and Lund Motion Prods., Inc. v. T-Max

 Hangzhou Tech. Co., No. SACV 17-1914, 2019 WL 116784, at *2 (C.D. Cal. Jan. 2, 2019), and

 citing other cases). In addition to the cases cited in IOENGINE, courts in numerous other

 contemporaneous and subsequent cases have ruled that stay requests must be decided on a case-

 by-case basis. See, e.g., Cellect LLC v. Samsung Elecs. Co., No. 19-cv-438, 2020 WL 3425166,

 at *2 (D. Colo. June 23, 2020); Jiaxing Super Lighting Elec. Appliance Co., 2020 WL 5079051,

 at *2; Document Sec. Sys., Inc. v. Nichia Corp., No. CV 19-8172, 2020 WL 4529613, at *1 (C.D.

 Cal. June 15, 2020); DivX, LLC v. Netflix, Inc., Nos. CV 19-1602 et al., 2020 WL 3026034, at *2




                                                 9
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 10 of 22 PageID #: 12201




 (C.D. Cal. May 11, 2020); Larada Scis., 2020 WL 1481571, at *1; British Telecomms., 2019 WL

 4740156, at *4; Lodge Mfg., 2019 WL 9443180, at *2; Zomm, 391 F. Supp. 3d at 956.

         With that caveat, I now turn to each of the principal specific factors courts have recognized

 as bearing on whether to grant a motion for a stay pending post-grant proceedings in the PTO.

                                   I. The State of the Proceedings

         One of the factors courts have considered in determining whether to issue a stay pending

 post-grant proceedings is the state of the district court proceedings, i.e., how far along the district

 court case is at the time the motion for a stay is filed.

         In this case, claim construction and fact discovery have been completed. Expert discovery

 is ongoing. A trial date has been set for November 30, 2020, and thus as of the time the motion

 for a stay was filed, a period of three months remained before trial. BT emphasizes that the stay

 motion has been filed late in the pretrial period. Stays have been granted in other cases that were

 similar time periods away from trial, however. See CyWee Grp. Ltd. v. Samsung Elec. Co., No.

 2:17-cv-140, Dkt. No. 331 (E.D. Tex. Feb. 14, 2019) (stay granted three months before trial);

 Broadcast Innovation, L.L.C. v. Charter Commc’ns, Inc., No. 03-CV-2223, 2006 WL 1897165, at

 *8–10 (D. Colo. July 11, 2006) (stay granted less than three months before trial; court cited cases

 in which stays were granted as little as 20 days before trial).

         Moreover, in light of the COVID-19 pandemic, it seems highly unlikely that the present

 schedule will hold. Currently, all civil and criminal jury selections and jury trials in the District

 of Delaware have been continued pending further order from the court. See Standing Order re:

 Criminal Civil Jury Selections: Jury Trials; and Transition to Phase 2 (D. Del. Sept. 1, 2020).

 When the court transitions to “phase 2,” it will begin conducting jury trials, but at a significantly

 reduced rate from normal, holding no more than one jury trial at a time. Furthermore, the court




                                                    10
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 11 of 22 PageID #: 12202




 has announced that for jury trials held in phase two, criminal cases will be given precedence. And

 once trials resume, the district court will be faced with the challenge of dealing with the backlog

 of civil cases that has built up during the past five months. It thus seems highly likely that, even

 if the request for a stay were denied, the trial in this case could not be conducted before the end of

 this calendar year. Thus, as of the time the motion for a stay was filed, it appears that a period of

 significantly more than three months remained before trial could be held. 2

         While there has been substantial progress in this case, the most burdensome parts of the

 case for the parties and the court—preparation for trial, going through the trial process, and

 engaging in post-trial motions practice—all lie in the future. See CyWee Grp. Ltd. v. Samsung

 Elec. Co., No. 2:17-cv-140, Dkt. No. 331, at 13; see also Smartflash LLC v. Apple Inc., 621 F.

 App’x 995, 1005 (Fed. Cir. 2015) (holding that the district court abused its discretion when it

 denied a stay prior to trial, explaining that “[d]espite the substantial time and effort already spent

 in this case, the most burdensome task is yet to come”); NFC Tech., 2015 WL 1069111, at *3 (“[I]t

 appears likely that the bulk of the expenses that the parties would incur in pretrial work and trial

 preparation are still in the future.”).

         In Ethicon LLC v. Intuitive Surgical, Inc., No. 17-871, 2019 WL 1276029 (D. Del. Mar.

 20, 2019), the proceedings were roughly as far along as the proceedings in this case: Claim

 construction and fact discovery were complete, and expert discovery was nearly concluded. Id. at

 *2. The court noted that the case was “further along than is typical for a motion to stay,” but

 nonetheless found that any weight given to the stage of the case was “outweighed by the likelihood

 that the issues for trial will be simplified by a stay.” Id. Likewise, in this case, the relatively



         2
          The date on which the motion for a stay is filed is generally regarded as “the relevant
 time to measure the stage of litigation,” Virtual Agility, Inc. v. SalesForce.com, Inc., 759 F.3d
 1307, 1317 (Fed. Cir. 2014), which in this case was September 2, 2020. Dkt. No. 245.


                                                  11
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 12 of 22 PageID #: 12203




 advanced stage of the proceedings is entitled to weight, and thus the “state of the proceedings”

 factor cuts somewhat against issuing a stay. But that weight is not dispositive and must be balanced

 against other factors, including the prospect that a stay—and the PTO’s ruling in the interim—

 would simplify the issues for trial, thereby reducing the burden on the parties and the court.

                        II. Undue Prejudice or Clear Tactical Advantage

         A second factor that courts consider in determining whether to issue a stay of district court

 litigation pending post-grant proceedings is whether a stay would result in undue prejudice to the

 non-moving party or provide a clear tactical advantage to the moving party.

         As BT argues, its interest in the prompt enforcement of its patent rights is entitled to weight.

 See NFC Tech., 2015 WL 1069111, at *2. However, that interest is present in every case in which

 a patentee resists a stay, and that interest is therefore insufficient, standing alone, to establish the

 undue prejudice necessary to defeat a stay motion. See BodyMedia, Inc., 2013 WL 2462105, at

 *1 n.1; Neste Oil Oyj v. Dynamic Fuels, LLC, No. 12-662, 2013 WL 424754, at *2 (D. Del. Jan.

 31, 2013) (“[T]he potential for delay does not, by itself, establish undue prejudice.”); Ever Win,

 902 F. Supp. 2d at 509 (“Potential delay from reexamination ‘does not, by itself, amount to undue

 prejudice.’” (quoting Wall Corp. v. BondDesk Grp., L.L.C., No. 07-844, 2009 WL 528564, at *2

 (D. Del. Feb. 24, 2009)); see also Rembrandt Wireless Techs., 2020 WL 5044195, at *3

 (“Rembrandt asserts two forms of prejudice: reduction in the quality of evidence due to lapse of

 time and indefinite delay of the time to trial. . . . [Both] arise[] from the delay necessarily inherent

 in any stay. . . . That is not enough. Rather, Rembrandt must show it is likely to suffer prejudice

 beyond what any plaintiff necessarily experiences when its suit is stayed . . . .” (quotations and

 citations omitted)); CyWee Grp. Ltd. v. Huawei Device Co., No. 2:17-cv-495, 2018 WL 4002776,




                                                   12
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 13 of 22 PageID #: 12204




 at *3 (E.D. Tex. Aug. 22, 2018); VirnetX Inc. v. Apple Inc., No. 6:12-cv-855, 2018 WL 398433,

 at *3 (E.D. Tex. Jan. 12, 2018); NFC Tech., 2015 WL 1069111, at *2.

        BT argues that reexamination proceedings are typically slower than inter partes review

 proceedings and that a stay would risk putting this case on hold for years. It is far from clear,

 however, that granting a stay in this case will delay final resolution of the dispute for as long as

 BT contends. As noted, the parties’ submissions to the examiner in the reexamination proceeding

 will be completed by December 18, 2020, and by statute the reexamination must be conducted

 “with special dispatch within the Office.” 35 U.S.C. § 305. Moreover, the Manual of Patent

 Examining Procedure (“MPEP”) provides that when cases are involved in litigation, reexamination

 proceedings “will have priority over all other cases,” MPEP § 2261, and when the reexamination

 is conducted concurrently with litigation, the examination following the patent owner’s responsive

 statement and the challenger’s reply “will be expedited to the extent possible,” MPEP § 2686.04(I).

 And because only a single claim is at issue in the reexamination proceeding for the ’105 patent, it

 can be anticipated that the reexamination will take less time than would be the case for

 reexaminations involving multiple claims or multiple patents.

        PTO statistics show that the median pendency time for a reexamination proceeding in

 recent years has been less than 20 months. See Ex Parte Reexamination Historical Statistics,

 UNITED STATES PATENT AND TRADEMARK OFFICE, pp. 1–8 (Dec. 2019), https://www.uspto.gov/

 sites/default/files/documents/ex_parte_historical_stats_roll_up.pdf. Because the reexamination of

 the ’105 patent will be conducted on an expedited basis, it can be expected to take less time than

 the median pendency time, i.e., less than 20 months. In addition, the fact that the reexamination




                                                 13
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 14 of 22 PageID #: 12205




 involves only a single claim of a single patent and only two new references suggests that the

 reexamination proceedings may be far quicker than the median pendency period. 3

        BT also argues that the delay pending the reexamination would be extended by possible

 appellate proceedings in the PTO and, subsequently, in the Federal Circuit. There is no reason,

 however, that a stay of district court proceedings needs to allow for possible appeals from the

 examiner’s decision. If the examiner confirms claim 10 of the ’105 patent, the balance of factors

 would shift against further extension of any stay, because the likelihood that the claim would

 ultimately be invalidated would be considerably reduced. And if the examiner concludes that the

 claim is unpatentable, there would be no need or justification for resuming the district court

 proceedings pending BT’s exhaustion of its appeal rights.

        On the other side of the ledger, as noted, the date on which it will be possible to conduct

 the jury trial in this case is far from certain. Rather, it seems highly likely that even if the stay

 request were denied, the trial in this case would have to be postponed for a significant period.

 Considering all the circumstances, the delay that would be caused by a stay pending reexamination

 is likely shorter than BT fears. While the COVID-19 pandemic adds an additional layer of

 uncertainty to predicting the amount of delay that would result from a stay, any postponement of

 the trial caused by the pandemic would mean the period of delay resulting from a stay would be

 less than under normal circumstances. For those reasons, I do not find that the delay factor

 constitutes undue prejudice to BT.




        3
            To a significant degree, the speed with which the reexamination proceeding progresses
 is within BT’s control. For example, although the examiner has given BT two months to file the
 patent owner’s responsive submission, BT can self-expedite the process by filing that submission
 in less than two months and taking other steps throughout the process to facilitate a rapid resolution
 of the reexamination.


                                                  14
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 15 of 22 PageID #: 12206




        Aside from BT’s general interest in the prompt enforcement of its patent rights, BT has not

 pointed to any specific hardship or inequity that it will suffer as a result of a stay. The absence of

 any specific hardship or inequity is a factor that weighs against a finding of undue prejudice. See

 Yodlee, Inc. v. Plaid Techs. Inc., No. 14-1445, 2017 WL 401896, at *2 (D. Del. Jan. 27, 2017);

 Cooper Notification, Inc. v. Twitter, Inc., No. 09-865, 2010 WL 5149351, at *2 (D. Del. Dec. 13,

 2010); Neodron, Ltd. v. Lenovo Grp., Ltd., No. 19-cv-5644, 2020 WL 5074308, at *2 (N.D. Cal.

 Aug. 27, 2020) (“Courts have repeatedly found no undue prejudice unless the patentee makes a

 specific showing of prejudice beyond the delay necessarily inherent in any stay.”).

        Courts have found that a stay of litigation would prejudice a patent owner if the parties are

 direct competitors and the patent owner is likely to suffer a competitive disadvantage from a stay

 pending reexamination. See AgroFresh, Inc. v. Essentiv LLC, No. 16-662, 2019 WL 2327654, at

 *3 (D. Del. May 31, 2019) (“Courts have recognized that when the parties are direct competitors,

 there is a reasonable chance that delay in adjudicating the alleged infringement will have outsized

 consequences to the party asserting infringement has occurred, including the potential for loss of

 market share and an erosion of goodwill.”); f’real foods, LLC v. Hamilton Beach Brands, Inc., No.

 16-cv-41, 2017 WL 10619854, at *1 n.3 (D. Del. Mar. 9, 2017); Neste Oil, 2013 WL 3353984, at

 *3. BT, however, has not shown that it will be subject to such a competitive disadvantage in this

 case. There is no evidence that BT competes with IAC (through IAC’s Match subsidiaries) in the

 market space that the Match entities occupy. Because BT does not appear to participate in the

 relevant market, it “will not suffer any loss of market share or erosion of goodwill due to a stay.”

 Princeton Digit. Image Corp., 2014 WL 3819458, at *6; see also SZ DJI Tech. Co. v. Autel

 Robotics USA LLC, No. 16-706, 2019 WL 1244948, at *2 (D. Del. Mar. 18, 2019) (“[T]he stay of

 proceedings with respect to a patent Autel does not practice will not greatly harm Autel.”); Bonutti




                                                  15
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 16 of 22 PageID #: 12207




 Skeletal Innovations, L.L.C. v. Zimmer Holdings, Inc., Nos. 12-cv-1107 et al., 2014 WL 1369721,

 at *5 (D. Del. Apr. 7, 2014) (holding that the plaintiff’s status “as a non-practicing entity, rather

 than a market participant, suggests there is little risk that it will lose sales or goodwill in the

 market” if a stay is granted); Market-Alerts, 922 F. Supp. 2d at 495. The relationship of the parties

 therefore does not cut against issuance of a stay.

        Because BT does not compete against the Match entities, it is likely that any remedy BT

 might obtain in this case would be limited to an award of damages. And, as the Federal Circuit

 pointed out in Virtual Agility Inc. v. SalesForce.com, Inc., 759 F.3d 1307, 1318 (Fed. Cir. 2014),

 a stay “will not diminish the monetary damages to which [a patentee] will be entitled if it succeeds

 in its infringement suit—it only delays realization of those damages.” BT has failed to identify

 any prejudice it would suffer other than a delay in the receipt of a damages award if it succeeds in

 this action. Prior cases in this district involving stays pending post-grant proceedings have held

 that such a delay in the payment of damages does not constitute “undue prejudice.”                 See

 BodyMedia, 2013 WL 2462105, at *1 n.1. Further, BT’s prejudice from any delay would be

 mitigated by an award of pre-judgment interest on any judgment that BT might be awarded if it

 prevails on its infringement claim. In the context of this case, I do not find that degree of prejudice

 to be “undue.”

        Nor do I find that granting a stay would confer a clear tactical advantage on IAC. A stay

 will ensure that the PTO has an opportunity to consider whether claim 10 of the ’105 patent was

 improvidently issued. Since the PTO was responsible for issuing that claim in the first instance, it

 is appropriate that the PTO have an opportunity to determine if that claim was improperly issued

 in the first instance. Of course, even if a stay were not granted, the PTO would continue with the

 reexamination process and would determine whether claim 10 of the ’105 patent should be




                                                   16
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 17 of 22 PageID #: 12208




 cancelled. The only effects of denying a stay would be (1) that the proceedings before the PTO

 and before the court would proceed concurrently, with the waste of resources entailed in such

 duplicative proceedings, and (2) that if the district court proceedings resulted in a final court

 judgment in BT’s favor before the PTO reexamination proceeding became final, and the

 reexamination resulted in the cancellation of claim 10 of the ’105 patent, the final judgment as to

 the validity of claim 10 of the ’105 patent would not be affected by the PTO’s determination, at

 least with respect to the parties in this case. See Fresenius USA, Inc. v. Baxter Int’l, Inc., 721 F.3d

 1330, 1340–45 (Fed. Cir. 2013). However, the prospect of such a conflict between a district court

 judgment and the PTO’s ruling would be unseemly and should be avoided if possible.

        To be sure, the effect of granting a stay would be to allow IAC to litigate the validity of

 claim 10 of the ’105 patent before the PTO in light of the Welsh and Zhou references, when IAC’s

 failure to timely include those references in its invalidity contentions has effectively barred IAC

 from litigating invalidity theories based on Welsh or Zhou in this court. However, Congress has

 provided two separate mechanisms for raising validity challenges—through the administrative

 process and through litigation in federal court. A party’s failure to raise an issue in a court

 proceeding does not bar it from raising that issue in an administrative proceeding, so IAC’s

 challenge to the validity of claim 10 based on Welsh and Zhou is not undermined by IAC’s failure

 to preserve that challenge in this court. To the contrary, denying a stay could have the effect of

 depriving IAC of its right to an effective administrative remedy notwithstanding Congress’s intent

 to make such a remedy available as a supplement to invalidity defenses in district court litigation.

        It appears that IAC’s failure to raise the Welsh and Zhou references in this litigation and

 in administrative proceedings earlier than June 2020 is attributable not to a tactical ploy, but rather

 to IAC’s failure to become aware of or appreciate the strength of those references at an earlier




                                                   17
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 18 of 22 PageID #: 12209




 date. In addition, IAC suggests that its decision to seek reexamination was triggered by BT’s

 decision to narrow the infringement case to claim 10 of the ’105 patent. In any event, raising the

 Welsh and Zhou references belatedly has provided no benefit to IAC, and in fact has proved to be

 a disadvantage, at least to the extent that the failure to include those references in its final invalidity

 contentions barred IAC from asserting Welsh and Zhou as invalidating references in this litigation.

 I discern no clear tactical advantage to IAC from its failure to raise the Welsh and Zhou references

 earlier in this litigation and its decision to raise those references in its reexamination request only

 as of June 2020.

         Accordingly, I conclude that the factor discussed above—whether BT will experience

 undue prejudice and whether IAC will gain a tactical advantage—does not counsel against granting

 a stay of this litigation pending the reexamination proceeding.

                                    III. Simplification of the Issues

         The most important factor bearing on whether to grant a stay is whether the stay is likely

 to simplify the issues at trial. As explained in NFC Technology, with respect to inter partes review,

         Congress’s purpose in creating an inter partes review procedure was to allow the
         administrative agency that issues patents to consider new information bearing on
         whether those patents should be canceled or confirmed. Giving the agency the
         authority to consider the validity of patents in the inter partes review process was
         designed in large measure to simplify proceedings before the courts and to give the
         courts the benefit of the expert agency’s full and focused consideration of the effect
         of prior art on patents being asserted in litigation.

 2015 WL 1069111, at *4; RetailMeNot v. Honey Sci. LLC, No. 18-937, 2020 WL 373341, at *3

 (D. Del. Jan. 23, 2020) (quoting IOENGINE, 2019 WL 394 3058, at *8). The same is true for ex

 parte reexaminations. See In re Etter, 756 F.2d 852, 857 (Fed. Cir. 1985); ASCII Corp. v. STD

 Entm’t USA, Inc., 844 F. Supp. 1378, 1381 (N.D. Cal. 1994).




                                                     18
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 19 of 22 PageID #: 12210




        This litigation is a prime example of a case in which a reexamination decision has the

 greatest likelihood of simplifying issues at trial. The reexamination of the ’105 patent will result

 in either cancellation, confirmation, or amendment of claim 10, which is the only claim at issue in

 this litigation. “When a claim is cancelled, the patentee loses any cause of action based on that

 claim, and any pending litigation in which the claims are asserted becomes moot.” Fresenius, 721

 F.3d at 1340. In 454 Life Sciences Corp. v. Ion Torrent Systems, Inc., No. 15-595, 2016 WL

 6594083, at *3 (D. Del. Nov. 7, 2016), the court found a “very strong likelihood that the IPR

 proceedings will simplify the issues for trial,” primarily because the PTAB had granted review

 with respect to every claim asserted in the district court litigation. Similarly, in Finjan, Inc. v.

 Symantec Corp. 139 F. Supp. 3d 1032, 1036 (N.D. Cal. 2015), all of the patentee’s asserted claims

 were being challenged in an inter partes review. The Finjan court took note of the situation and

 concluded that “[g]ranting a stay pending [inter partes review] is particularly likely to simplify the

 case when a party has obtained PTO review of each of the asserted claims in the patents-in-suit.”

 Id. (quotations and citations omitted). And in Ethicon, 2019 WL 1276029, at *2, the court found

 that the potential for simplification of the issues was “quite substantial” where 14 of the 15 asserted

 claims were under review by the PTO.

        The same can be said in this case with respect to the ’105 patent and the pending

 reexamination. If the reexamination results in the cancellation of claim 10, “this litigation would

 be ‘simplified’ because it would be concluded.” Softview LLC v. Apple Inc., No. 12-989, 2013

 WL 4757831, at *1 (D. Del. Sept. 4, 2013). If the reexamination results in the amendment of claim

 10, the complexion of this case will change dramatically; conducting a trial on a claim that is

 subsequently amended is an invitation to a waste of resources. And even if the patentability of




                                                   19
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 20 of 22 PageID #: 12211




 claim 10 is confirmed through reexamination, the reexamination decision will likely clarify some

 of the invalidity issues presented in this litigation.

         In the Virtual Agility case, the Federal Circuit noted the significance of the simplification

 factor when post-grant proceedings are instituted on all the claims at issue in the district court

 litigation. 759 F.3d at 1314. The court emphasized that CBM review had been instituted “on all

 asserted claims of the sole asserted patent.” Id. The post-grant proceedings could therefore

 “dispose of the entire litigation,” which the court referred to as “the ultimate simplification.” Id.

 The same is true here, as the reexamination will consider the patentability of the only claim at issue

 in the litigation, claim 10 of the ’105 patent. The simplification factor is thus at its apex.

         To be sure, the standard for granting reexamination (the existence of a substantial new

 question of patentability) is not as rigorous as the standard necessary to trigger inter partes review

 or CBM review (a finding that the disputed claims are more likely than not to be found

 unpatentable). See Aavid Thermalloy LLC v. Cooler Master, Ltd., No. C 17-5363, 2019 WL

 4009166, at *3 (N.D. Cal. Aug. 26, 2019); Parsons Xtreme Golf LLC v. Taylor Made Gold Co.,

 No. CV 17-3125, 2018 WL 6242280, at *5 (D. Ariz. Nov. 29, 2018). For that reason, the

 examiner’s findings upon instituting the reexamination do not necessarily provide as strong a basis

 for concluding that claim 10 is likely to be invalidated or amended relative to similar findings in

 an inter partes review. However, the standard for reexamination is sufficiently exacting that the

 great majority of ex parte reexaminations end in the cancellation or amendment of at least some

 of the reexamined claims. 4      In this case, the examiner found that substantial questions of



         4
            PTO statistics show that only 21 percent of all ex parte reexaminations have resulted in
 all reexamined claims being confirmed without amendment. Ex Parte Reexamination Historical
 Statistics, UNITED STATES PATENT AND TRADEMARK OFFICE, p. 2 (Dec. 2019), https://
 www.uspto.gov/sites/default/files/documents/ex_parte_historical_stats_roll_up.pdf. That number
 has remained fairly steady over the past eight years. See id. at pp. 2–16.


                                                    20
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 21 of 22 PageID #: 12212




 patentability are raised by two separate prior art references and two combinations of those

 references with the applicant’s admitted prior art. It would be inappropriate at this point to assess

 the strength of the references that are subject to reexamination. See Virtual Agility, 759 F.3d at

 1313. Yet, based on the examiner’s finding that multiple prior-art combinations present substantial

 new questions of patentability as to claim 10, there appears to be a high likelihood that claim 10

 will be cancelled or amended in a way that will dramatically affect this litigation. In its brief, BT

 relies heavily on the decision denying a stay in Cronos Technologies, LLC v. Expedia, Inc., Nos.

 13-1538 et al., 2016 WL 1089752 (D. Del. Mar. 21, 2016). In that case, the court found that the

 simplification factor “neither favors nor disfavors a stay.” Id. at *1. The court emphasized that

 there were multiple claims being challenged in the reexamination proceedings and that while

 “there is at least a potential for significant simplification of the issues,” if the PTO did not

 invalidate all of the asserted claims, “significant issues will remain to be resolved.” Id. In this

 case, by contrast, only a single claim is at issue in the reexamination proceeding, which makes the

 prospect of simplification, in the form of cancellation of the only claim in dispute, much more

 likely.

            I therefore conclude that there is a high likelihood that the reexamination proceeding will

 simplify this litigation and reduce the burden on the parties and on the court, and that the

 simplification factor therefore cuts strongly in favor of granting a stay.

                                            CONCLUSION

           After weighing all the factors that bear on whether to grant a stay pending reexamination

 of claim 10 of the ’105 patent, I conclude that a stay of this action is warranted. Accordingly,

 further proceedings in this matter are stayed, and the scheduling order for upcoming proceedings




                                                   21
Case 1:18-cv-00366-WCB Document 253 Filed 09/11/20 Page 22 of 22 PageID #: 12213




 in this case is vacated. The stay will extend until the examiner in the reexamination proceeding

 renders a decision as to the patentability of claim 10 of the ’105 patent.

        BT has stated that it intends to proceed with its claim of infringement of U.S. Patent No.

 7,974,200 (“the ’200 patent”). BT’s claim of infringement of that patent was severed from the

 remainder of its claims pending inter partes review of the ’200 patent. The PTAB has recently

 completed its inter partes review of the ’200 patent. The PTAB found claims 1–3, 5–7, and 10–

 12 of the ’200 patent to be unpatentable, and it found that claim 4 was not shown by a

 preponderance of the evidence to be unpatentable. Vimeo, Inc. v. British Telecomm. PLC, IPR No.

 2019–00833, Paper 20, at 2 (PTAB Aug. 5, 2020). The present stay order does not affect further

 proceedings in this court relating to the ’200 patent.

        IT IS SO ORDERED.

        SIGNED this 11th day of September, 2020.




                                               ______________________________

                                               WILLIAM C. BRYSON
                                               UNITED STATES CIRCUIT JUDGE




                                                  22
